Cite as 2014 Ark. 126

                 SUPREME COURT OF ARKANSAS
                                        No.   CV-13-468

ORTHO-MCNEIL-JANSSEN                               Opinion Delivered March 20, 2014
PHARMACEUTICALS, INC., f/k/a
JANSSEN PHARMACEUTICA, INC.,                       APPEAL FROM THE PULASKI
AND/OR JANSSEN, LP; and JOHNSON                    COUNTY CIRCUIT COURT
& JOHNSON                                          [NO. CV-2007-15345]
                     APPELLANTS
                                                   HONORABLE TIMOTHY DAVIS
V.                                                 FOX, JUDGE

                                                   REVERSED AND REMANDED.
STATE OF ARKANSAS
                                   APPELLEE


                    COURTNEY HUDSON GOODSON, Associate Justice


       On January 31, 2013, the Pulaski County Circuit Court awarded $180,851,370 in

attorney’s fees and $298,799.86 in costs to the State as the prevailing party in Ortho-McNeil-

Janssen Pharmaceuticals, Inc. v. State, 2014 Ark. 124, ___ S.W.3d ___, Pulaski County Circuit

Court case number CV-2007-15345.              For reversal, appellant Ortho-McNeil-Janssen

Pharmaceuticals, Inc., f/k/a Janssen Pharmaceutica, Inc., and/or Janssen, LP, and Johnson &

Johnson (collectively referred to as “Janssen”) argues that (1) the State’s request for attorney’s

fees was premature because the “federal share” of the underlying judgment has not been

determined; (2) the court improperly interpreted the Medicaid Fraud and False Claims Act

(MFFCA) and the Arkansas Deceptive Trade Practices Act (ADTPA) as requiring courts to

shift contingency-fee agreements to the losing party; (3) the award does not comport with

Arkansas law regarding attorney’s fees because the circuit court based the fee award entirely
                                     Cite as 2014 Ark. 126

on the State’s contingency-fee agreement with Bailey Perrin Bailey (BPB); (4) the circuit

court improperly interpreted and applied the factors for determining an award of attorney’s

fees, as discussed in this court’s opinion in Chrisco v. Sun Industries, Inc., 304 Ark. 227, 800
S.W.2d 717 (1990); and (5) the attorney’s fee award violates the Excessive Fines and Due

Process Clauses of the United States and Arkansas Constitutions. This court’s jurisdiction is

proper as this is a companion case to the direct appeal in Ortho-McNeil-Janssen v. State, 2014
Ark. 124, ___ S.W.3d ___, handed down this same date, and because Janssen’s fee-shifting

argument presents an issue of first impression. Ark. Sup. Ct. R. 1-2(b)(1). Since the judgment

in favor of the State is reversed and dismissed in part on the MFFCA claim and reversed and

remanded on the ADTPA claim, the award of attorney’s fees is reversed and

remanded. Brookside Vill. Mobile Homes v. Meyers, 301 Ark. 139, 782 S.W.2d 365 (1990)

(reversing an award of attorney’s fees where the underlying judgment in favor of the

prevailing party was reversed).

       Reversed and remanded.

       O’Melveny &Myers, LLP, by: Charles C. Lifland (California), Stephen D. Brody and
Walter Dellinger (Washington DC);
       Drinker Biddle & Reath LLP, by: Thomas F. Campion (New Jersey), Edward M. Posner,
Gregg W. Mackuse (Pennsylvania); and
       Friday, Eldredge & Clark, LLP, by: James M. Simpson, Laura H. Smith, Robert S. Shafer,
and Martin A. Kasten, for appellants.

       Dustin McDaniel, Att’y Gen., by: Bradford J. Phelps, Chief Deputy Att’y Gen.;
       Kellogg, Huber, Hansen, Todd, Evans & Figel, PLLC, by: David C. Frederick, Derek T.
Ho, and Caitlin S. Hall; and
       Bailey Perrin Bailey PLLC, by: Fletcher V. Trammell, Robert W. Cowan, Justin C. Jenson,
and Elizabeth W. Dwyer, for appellee.



                                               2